DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
The following changes should be made to improve claim language clarity:
On line 5 of claim 1, insert --plurality of-- after “first conductor layers of the”.
On line 6 of claim 1, insert --plurality of-- after “second conductor layers of the”.
On line 9 of claim 1, insert --plurality of-- after “third conductor layers of the”.
On line 10 and lines 10-11 of claim 1, insert --plurality of-- before each occurrence of “second conductor”.
On line 3 of claim 5, insert --plurality of-- before “second”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uriu et al. US Patent 6,768,399.
	As per claims 1-4, 6, and 8, Uriu et al. discloses in Fig. 11 a composite electronic component (Col. 14 lines 6-19; The bandpass filter in Fig. 11 includes two bandpass filters of embodiment 1 (i.e. filter shown in related Fig. 2) connected together, where terminal 909 of one of the two bandpass filters in related Fig. 2 is connected to terminal 908 in another one of the two bandpass filters.) comprising:
	as per claim 1, a multilayered body in which a plurality of dielectric layers (e.g. dielectric layers 1101-1110) and a plurality of conductor layers (e.g. electrodes disposed on each of the dielectric layers) are alternately stacked; a first resonant circuit (related Fig. 2, capacitor C3 and inductor L1 in the one of the two bandpass filters) including a first line (e.g. inductor L1 in related Fig. 2 which corresponds to strip line 1114) and a first capacitor (e.g. capacitor C3 in related Fig. 2 which corresponds to capacitor electrode 1112), the first line being formed of one or more first conductor layers (e.g. strip line 1114) of the plurality of conductor layers, the first capacitor including a first electrode (e.g. capacitor electrode 1112) formed of a plurality of second conductor layers (e.g. electrodes 1112, 1113, 1124, 1125) of the plurality of conductor layers; and a second resonant circuit (related Fig. 2, capacitor C3 and inductor L1 in the another one of the two bandpass filters) including a second line (e.g. inductor L1 in related Fig. 2 which corresponds to strip line 1126) and a second capacitor (e.g. capacitor C3 in related Fig. 2 which corresponds to capacitor electrode 1124), the second line being formed of one or more third conductor layers (e.g. strip line 1126) of the plurality of conductor layers, the second capacitor including a second electrode (e.g. electrode 1124) formed of the plurality of second conductor layers, the plurality of second conductor layers being located between the one or more first conductor layers and the one or more third conductor layers (The electrodes 1112 and 1124 are located between strip lines 1114 and 1126.);
	as per claim 2, an input terminal and an output terminal (related Fig. 2, terminal 908 of the one of the two bandpass filters and terminal 909 of the another one of the two bandpass filters), wherein the first resonant circuit and the second resonant circuit are parallel resonant circuits that are shunt connected between the input terminal and the output terminal (related Fig. 2; The circuit with inductor L1 and capacitor C3 in each of two bandpass filters are parallel resonant circuits that are shunted to ground between the terminal 908 of the one of the bandpass filters and terminal 909 of the another one of the bandpass filters.);
as per claim 3, a third resonant circuit (e.g. related Fig. 2, capacitor C4 and inductor L2 of the one of the two bandpass filters) including a third line (e.g. inductor L2 in related Fig. 2 which corresponds to strip line 1115) and a third capacitor (e.g. capacitor C4 in related Fig. 2 which corresponds to capacitor electrode 1113), the third line being formed of the one or more third conductor layers (e.g. strip line 1115), the third capacitor including a third electrode (e.g. capacitor electrode 1113) formed of the plurality of second conductor layers, the third resonant circuit being a parallel resonant circuit that is shunt connected between the input terminal and the output terminal (related Fig. 2; The circuit with inductor L2 and capacitor C4 in the one of the two bandpass filters is a parallel resonant circuit that is shunted to ground between the terminal 908 of the one of the bandpass filters and terminal 909 of the another one of the bandpass filters.); and a fourth resonant circuit (e.g. related Fig. 2, capacitor C4 and inductor L2 of the another one of the two bandpass filters) including a fourth line (e.g. inductor L2 in related Fig. 2 which corresponds to strip line 1127) and a fourth capacitor (e.g. capacitor C4 in related Fig. 2 which corresponds to capacitor electrode 1125), the fourth line being formed of the one or more first conductor layers (e.g. strip line 1127), the fourth capacitor including a fourth electrode (e.g. capacitor electrode 1113) formed of the plurality of second conductor layers, the fourth resonant circuit being a parallel resonant circuit that is shunt connected between the input terminal and the output terminal (related Fig. 2; The circuit with inductor L2 and capacitor C4 in the another one of the two bandpass filters is a parallel resonant circuit that is shunted to ground between the terminal 908 of the one of the bandpass filters and terminal 909 of the another one of the bandpass filters.);
as per claim 4, wherein the first resonant circuit is a resonant circuit that is electrically closest to the input terminal among the first-fourth resonant circuits (The “first resonant circuit” of inductor L1 and capacitor C3 within the one of the two bandpass filters is electrically closest to the input terminal 908.), and the fourth resonant circuit is a resonant circuit that is electrically closest to the output terminal among the first-fourth resonant circuits (The “fourth resonant circuit” of inductor L2 and capacitor C4 within the another one of the two bandpass filters is electrically closest to the output terminal 909.);
as per claim 6, wherein as viewed from a stack direction of the dielectric layers and the conductor layers, at least a part of the first line and at least a part of the second line overlap (At least a part of lines 1114 and 1126 overlap one another in a laminated stacking direction.), at least a part of the first line and at least a part of at least one of the first and second electrodes overlap (At least a part of line 1114 and electrode 1112 overlap one another.), and at least a part of the second line and at least a part of at least one of the first and second electrodes overlap (At least a part of line 1126 and electrode 1112 overlap one another.); and
as per claim 8, a filter (Fig. 11, laminated bandpass filter therein) including the first resonant circuit and the second resonant circuit.
8.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadano et al. US 2009/0108958.
	As per claims 1 and 7, Hadano et al. discloses in Fig. 2-3 a composite electronic component comprising:
	as per claim 1, a multilayered body in which a plurality of dielectric layers (e.g. insulating sheets 6) and a plurality of conductor layers (e.g. electrodes disposed on each of the insulating sheets) are alternately stacked; a first resonant circuit (e.g. capacitor C11 and inductor L11) including a first line (e.g. inductor L11) and a first capacitor (e.g. capacitor C11), the first line being formed of one or more first conductor layers (e.g. bottommost coil conductor 5 of inductor L11) of the plurality of conductor layers, the first capacitor including a first electrode (Paragraph 51, topmost coil conductor 5 of inductor L11 which forms a portion of stray capacitor C11) formed of a plurality of second conductor layers (e.g. coil conductors 5) of the plurality of conductor layers; and a second resonant circuit (e.g. capacitor C21 and inductor L21) including a second line (e.g. inductor L21) and a second capacitor (e.g. capacitor C21), the second line being formed of one or more third conductor layers (e.g. topmost coil conductor 5 of inductor L21) of the plurality of conductor layers, the second capacitor including a second electrode (Paragraph 51, bottommost coil conductor 5 of inductor L21 which forms a portion of stray capacitor C21) formed of the plurality of second conductor layers, the plurality of second conductor layers being located between the one or more first conductor layers and the one or more third conductor layers (The topmost coil conductor 5 of inductor L11 and the bottommost coil conductor 5 of inductor L21 are located between the bottommost coil conductor 5 of inductor L11 and the topmost coil conductor 5 of inductor L21.); and
	as per claim 7, wherein one or both of the first line and the second line have a spiral shape (Coil conductors 5 have a spiral shape.).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uriu et al. US Patent 6,768,399 and Liu et al. US 2006/0145782, both taken in combination.
	As per claim 9, Uriu et al. discloses the composite electronic component according to claim 8, but does not disclose a multiplexer including the filter.
	Liu et al. discloses in Fig. 5a a multiplexer 40a comprising a bandpass filter 50. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic bandpass filter 50 of Liu et al. with the specific bandpass filter of Uriu et al. as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included a multiplexer including the filter.
Allowable Subject Matter
11.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843